           Case 1:20-cv-01158-NONE-EPG Document 20 Filed 11/10/20 Page 1 of 1


 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT

 5                                 EASTERN DISTRICT OF CALIFORNIA

 6
      ANGELA HARRIS,                                       Case No. 1:20-cv-01158-NONE-EPG
 7
                      Plaintiff,                           ORDER RE: STIPLUATION OF
 8                                                         DISMISSAL WITH PREJUDICE AS TO
      v.                                                   DEFENDANT TRANS UNION, LLC ONLY
 9

10    CONCORD SERVICING CORPORATION,                       (ECF No. 19)
      et al.,
11
                      Defendants.
12

13          On November 9, 2020, Plaintiff Angela Harris and Defendant Trans Union, LLC filed a
14    stipulation to dismiss with prejudice all claims against Defendant Trans Union, LLC. (ECF No.
15    19.) Pursuant to the stipulation, the case against Defendant Trans Union, LLC has ended and
16    Defendant Trans Union, LLC is dismissed with prejudice. See Fed. R. Civ. P. 41(a)(1)(A);

17    Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). The Clerk of the Court is

18    respectfully directed to designate on the docket that Defendant Trans Union, LLC has been

19    terminated from this action as of the date this order is entered.

20
     IT IS SO ORDERED.
21

22     Dated:     November 10, 2020                            /s/
                                                          UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28


                                                      1
